Citation Nr: 1517184	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  10-36 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral wrists considered as a joint disability and a neurological disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to November 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle Washington, which, in relevant part, denied service connection for a bilateral wrist disability.  In September 2010, the Veteran filed a timely Substantive Appeal (VA Form 9).  
  
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS claims file, there is a separate electronic Virtual VA claims file associated with the Veteran's claim.  The January 2014 VA examination is contained in the Virtual VA file.  Any future consideration of this Veteran's case should take into consideration both electronic claims processing systems.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).
 
The Veteran is seeking entitlement to service connection for bilateral wrists considered as a joint disability and a neurological disability.  However, the Board must remand this claim in order to obtain an addendum medical opinion prior to its adjudication.

Service treatment records show no complaints of wrist pain at enlistment.  The Veteran's November 1986 enlistment physical reveals normal upper extremities.  The Veteran also does not note any joint or wrist complaints on his medical history.  July 1992 and October 1997 periodic examinations show normal upper extremities as well.  
However, on his February 1998 Report of Medical History, the Veteran writes "knee swelled up, ankles/wrist pain."  The physician elaborates that the Veteran has painful joints after overuse, without sequelae.  There is no specific note of the Veteran's wrists by the physician.

In August 2000, the Veteran sought treatment for right foot, knee, wrist, and fifth digit pain.  The wrist pain is of two-months duration and from trauma.  The Veteran reports that the wrist pain is 60 percent better.  On examination, the Veteran's wrist has full range of motion and no symptoms of trauma, crepitus, or tenderness to touch and palpation.  An x-ray of the hand is negative.  The assessment is a soft tissue injury and the diagnosis is wrist pain.  A September 2000 record shows the Veteran was seen for follow up on multiple joint pains.  The record states that the Veteran was seen several times for right groin, foot, wrist, and pinky pain.  The Veteran reports 90 percent improvement, with some mild discomfort in his groin and foot with twisting and running.  There is no mention of the status of the Veteran's right wrist.

In an undated Report of Medical Examination that appears to be related to a July 2002 examination, the Veteran indicates that he currently has wrist and thumb pain, and that his arms tingle and are numb sometimes.  He states that he had previous injuries to his wrist and hand, and that current wrist and thumb pain prevent full use of his right hand.  He also notes previous swelling in his right wrist and finger.  The July 2002 Report of Medical Examination notes no defects other than myopia.

On a December 2004 Report of Medical History, the Veteran writes that he had previous wrist pain.  The corresponding examination shows the Veteran has normal upper extremities.

Similarly, on the Veteran's April 2007 retirement Report of Medical History, he states that he had past wrist pain.  On his Report of Medical Assessment, the Veteran makes no specific note of his wrists.  The examination shows the Veteran's upper extremities as normal.  There is no note of wrist pain or complaints.  The Veteran received treatment in March and April 2007 for difficulty grasping objects and complaints related to his Dupuytren's contractures in his hands, but there is no note of wrist pain.  July 2007 treatment records do not show wrist pain on the Veteran's problem list.

In the Veteran's application for compensation received in October 2007, the Veteran made a claim for joint pain, but did not specifically mention his wrists.  However, he added a claim for service connection of his wrists in March 2008.  In his May 2009 Notice of Disagreement, the Veteran states his bilateral wrist pain should be granted under Gulf War Syndromes.  In his August 2010 VA Form 9, the Veteran states he had problems in service with his right arm, left hand, right hand, and wrists.  He continues that in service his arm and wrists were afterthoughts, in that he would go in for something else, and mention his arm or wrist pain.  He states that he was told by a doctor that he might have tendonitis or carpal tunnel, but nothing was done at the time, as his final physical was done and he was getting ready to retire.

The Veteran was afforded a VA examination in June 2008 performed by Dr. M. of QTC Medical Services, a VA contractor.  It appears the examiner obtained all history from the Veteran and did not have the Veteran's claims file available.  The Veteran reported that his injury occurred in 2000 when he fell on his wrist, and that he was diagnosed with right wrist sprain.  The Veteran also reported weakness, swelling, and lack of endurance, but denied stiffness, heat, redness, giving way, locking, fatigability, dislocation, and pain.  The Veteran was not receiving any treatment for his wrists at that time.  The Veteran stated he could not carry too much weight.  

The examiner noted that the Veteran is right hand dominant.  On examination, there are no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement in either wrist. The end range of motion in each wrist joints is dorsiflexion 70 degrees (normal is 70 degrees), palmar flexion 80 degrees (normal is 80 degrees), radial deviation 20 degrees, and ulnar deviation 45 degrees.  The joint function is not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use in either wrist.  Right and left hand x-rays are within normal limits.  The examiner finds there is no diagnosis for the Veteran's claimed bilateral wrist condition because there is no pathology to render a diagnosis.  

The Veteran was afforded a VA Gulf War Guideline Examination in June 2009 performed by Dr. Sc.  The examiner did not have the Veteran's claims file available for review, but reviewed vistaWEB records and post-service medical records provided by the Veteran.  The Veteran reported that his wrists were injured in 2003 and that they felt weak with flare-ups of pain frequently, usually from mild use.  He also reported partial limitation of motion, but was not sure of the degree.  No fatigue or incoordination, limitations on daily activity or work, medications, neoplasm, hospitalization, or surgery was reported.  

On physical examination, Tinel's and Phalen's signs are negative bilaterally.  There is no fatigue, lack of endurance, or incoordination, but there is reduced 4/5 strength bilaterally.  Repetitive motion increases mild pain at all degrees of movement in both wrists, but does not change the end range of motion.  The end range of motion in the right wrist is dorsiflexion 70 degrees, palmar flexion 50 degrees, ulnar deviation 30 degrees, and radial deviation 20 degrees.  End range of motion in the left wrist is dorsiflexion 80 degrees, palmar flexion 55 degrees, radial deviation 15 degrees, and ulnar deviation 35 degrees.  Wrist x-rays are normal.  The assessment is bilateral wrist strain. 

The Veteran was afforded a third VA examination performed by Dr. J. of QTC Medical Services in February 2011.  It appears the examiner obtained all history from the Veteran and did not have the Veteran's claims file available.  The examiner finds no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement in either wrist.  Range of motion initially and on repetitive use is normal bilaterally.  The joint function is not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use bilaterally.   X-rays of each hand are within normal limits and there is no ankylosis.  The examiner does not make any wrist diagnosis and does not comment on the bilateral wrist strain found on the June 2009 examination.

The Veteran was afforded a fourth VA examination performed in January 2014 by Dr. Sp. of QTC Medical Services.  It is unclear what records were reviewed by the examiner.  He references review of the Veteran's service treatment records and also notes the findings of prior VA examinations in his opinion; however, as discussed below, these references are unclear.

The Veteran reported minimal wrist pains in the late 1990s performing the usual Army activities, with no specific injury remembered.  In 2007, the Veteran developed upper back pains when lifting in the gym, with right shoulder pain radiating to the wrist.  He also had tingling in the same area and the entire right arm at that time.  The Veteran was using a computer frequently at that time, but did not have any hand or wrist symptoms with that activity.  Currently, the Veteran stated he has minimal radial left wrist discomfort, with pain at 1/10, once or twice a week when working on repairing gas furnaces.  However, he also reported almost daily right wrist pain in the radial and flexor right wrist, worse with forceful gripping.  The Veteran continues to have tingling down the entire right arm into the hand.  He complained of pain when he moves his hand, sometimes with a dull throbbing pain at the base of the thumb down the palm into the wrist.  There were no flare-ups impacting the function of the wrist.

On examination, the Veteran has normal range of motion in his wrists bilaterally initially and after repetitive use without pain (except at the end point for right wrist dorsiflexion on initial testing) or functional loss.  End range of motion in both wrists is dorsiflexion 70 degrees, palmar flexion 80 degrees, radial deviation 20 degrees, and ulnar deviation 45 degrees.  The examiner notes there are contributing factors of pain, weakness, fatigability, and/or incoordination, but no additional limitation of functional ability of the wrist joint during flare-ups or repeated use over time.  The Veteran has localized tenderness or pain on palpation of the right wrist.  His muscle strength is 5/5 bilaterally.  There is no ankylosis of either wrist joint.  X-rays are normal.  The examiner finds mild right upper extremity paresthesias and/or dysesthesias.  Sensory examination for all upper extremities is normal; however, the examiner finds mild, incomplete paralysis of the right radial nerve.

The examiner diagnoses the Veteran with bilateral wrist strain.  The examiner notes that he finds no significant wrist condition, but the diagnosis of wrist strain explains the Veteran's complaints of pain and the minimal discomfort with right wrist extension.  The examiner also diagnoses right carpal tunnel syndrome.  He finds that these disabilities are not related to the Veteran's service.  The examiner's rationale is that there is no objective evidence in the medical records available that indicate a significant wrist injury or condition and no mention of carpal tunnel in the active duty records.  He continues that entries for August 2000 and April 2007 indicate minimal wrist conditions with normal examinations recorded.  He also cites a normal June 2008 examination after service that shows no wrist diagnosis.  (In one reference, he incorrectly cites this examination by Dr. M. as occurring in July 2009, when it actually occurred in June 2008.)  

However, in a different reference, the examiner notes:  "01 Jul 2009; VA note by [Sc.]; bilateral wrist pain injured in 2003; no impact on work or daily activity; no diagnosis found."  The Board was unable to find any VA examination that occurred on July 1, 2009.  Dr. Sc. did perform an examination in June 2009; however, a diagnosis of bilateral wrist strain was provided in that examination.  The January 2014 examiner did not acknowledge the June 2009 diagnosis of bilateral wrist strain in his opinion.  

Thus, the Board finds that the opinion of the January 2014 examiner is inadequate, inasmuch as it is unclear what evidence he reviewed and was referring to in his examination report, and as it did not address the June 2009 diagnosis of bilateral wrist strain.  In addition, the Board finds that an opinion is also necessary with respect to the Veteran's claim on a secondary basis as due to the Veteran's service-connected disabilities, namely cervical strain, right shoulder tendonitis, and bilateral Dupuytren's contractures.  Therefore, this case is remanded for an addendum opinion.                          

In addition, documents are missing from the Veteran's electronic claims file.  The Veteran's service treatment records are labeled as containing seven folders; however, folder four is not present in the electronic claims file.  
Also, in his August 2010 VA Form 9, the Veteran references service treatment records that are attached as exhibits.  None of these records are attached to the Form 9.  If the Veteran's previous paper claims file cannot be located or if it does not contain the referenced service treatment record exhibits, a copy of the Veteran's August 2010 VA Form 9 with the service treatment records attached as exhibits is to be requested from the Veteran or his representative.

Accordingly, the case is REMANDED for the following action:

1.  Locate and associate with the Veteran's electronic claims file folder four of seven of the Veteran's service treatment records.

2.  Associate the service treatment records that are identified as exhibits to the Veteran's August 2010 VA Form 9 with the Veteran's electronic claims file.  If the Veteran's previous paper claims file cannot be located or if it does not contain the referenced service treatment record exhibits, a copy of the Veteran's August 2010 VA Form 9 with the service treatment records attached as exhibits is to be requested from the Veteran or his representative.

3.  After the above development has been completed, obtain an addendum opinion by an appropriate examiner.  The entire claims file and a copy of this REMAND must be made available to and reviewed by the examiner designated to provide the addendum opinion.  The examination report must include a notation that this record review took place.  

In providing the addendum opinion, the examiner is to consider and specifically address the diagnosis of bilateral wrist strain provided in the June 2009 VA examination, and the diagnoses of bilateral wrist strain and right carpal tunnel syndrome provided in the January 2014 VA examination.

After the record review, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

(a)  Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the diagnosed left wrist strain is the result of disease or injury incurred in service?  

(b)  If no, is it at least as likely as not (50 percent or greater probability) that the diagnosed left wrist strain is caused by OR aggravated by the Veteran's service-connected cervical strain, right shoulder tendonitis, and/or bilateral Dupuytren's contractures?  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.

(c)  Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the diagnosed right wrist strain is the result of disease or injury incurred in service?  

(d)  If no, is it at least as likely as not (50 percent or greater probability) that the diagnosed right wrist strain is caused by OR aggravated by the Veteran's service-connected cervical strain, right shoulder tendonitis, and/or bilateral Dupuytren's contractures?  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.


(e)  Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the diagnosed right carpal tunnel syndrome is the result of disease or injury incurred in service?  

(f)  If no, is it at least as likely as not (50 percent or greater probability) that the diagnosed right carpal tunnel syndrome is caused by OR aggravated by the Veteran's service-connected cervical strain, right shoulder tendonitis, and/or bilateral Dupuytren's contractures.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so. 

4.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.     


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




